1
2
                                                                  JS-6
3
4
5
6                       IN THE UNITED STATES DISTRICT COURT
7                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
8
9
     JOHN G. BROWN,                               CAPITAL CASE
10
                                     Petitioner, Case No. CV 05-07964-FMO
11
                  v.
12                                                ORDER OF DISMISSAL DUE TO
                                                  PETITIONER’S DEATH
13   RONALD DAVIS, Warden California
     State Prison at San Quentin,
14
                                    Respondent.
15
16        On July 7, 2019, Petitioner, John G. Brown, passed away in the custody of the
17   California Department of Corrections and Rehabilitation at San Quentin State
18   Prison. For that reason, this matter is hereby DISMISSED.
19
     Dated: July 17, 2019                          ________/s/__________________
20                                                 FERNANDO M. OLGUIN
                                                   United States District Judge
21
          Presented by:
22        COLLETTE C. CAVALIER
23        Deputy Attorney General
          Counsel for Respondent
24
          JERRY L. NEWTON
25        NORMAN D. JAMES
          Counsel for Petitioner
26
27
28
                                              1
